Citation Nr: 1116475	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  The appellant claims as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In that decision, the RO denied the appellant's application to reopen her previously denied claim for entitlement to service connection for the cause of the Veteran's death.

In April 2008, the Board denied the claim.  In June 2009, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the April 2008 Board decision.  In a June 2009 Order, the Court granted the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the June 2009 Joint Motion found that VA had not properly notified the appellant of the information and evidence necessary to substantiate her claim.  In its February 2010 remand, the Board instructed the RO to afford the appellant appropriate VCAA notice pursuant to the instructions in the Joint Motion.  The RO sent the appellant March and June 2010 VCAA letters.  The Board appreciates the RO's efforts to comply with the Board's February 2010 remand.  However, for the following reasons, the Board is compelled to find that the RO did not substantially comply with the Board's February 2010 remand instructions and that such non-compliance prejudiced the appellant and requires another remand.  The Board regrets the additional delay.
As noted by the parties to the Joint Motion, Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that VA notify a claimant seeking to reopen a previously denied claim including advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Also, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  The failure to provide this notice is "almost always prejudicial" because it constitutes a failure to provide notice of a key element of what it takes to substantiate a claim to reopen without which a claimant effectively would be deprived of an opportunity to participate in the adjudication process, because he would not know what evidence was needed to reopen his claim.  Id. at 10.

The Kent requirements are even more difficult to comply with in this case because the claim is one for entitlement to service connection for the cause of the Veteran's death, a type of claim which has its own unique VCAA notice requirements.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds sub nom., Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  The RO's March and June 2011 letters appear to have complied with Hupp but did not comply with Kent.  Most significantly, the RO erroneously identified the most recent final denial as being the RO's June 1987 denial of service connection for the cause of death.  However, the appellant appealed this decision and the Board denied the claim in January 1988.  The Board's January 1988 "subsumed" the RO's June 1987 denial.  See 38 C.F.R. § 20.1104 (Board affirmation of RO decision subsumes RO decision).  The RO's June 1987 denial should therefore not have been, and should not be, referred to as a prior denial of the claim.  Moreover, there were multiple subsequent RO denials, the most recent of which, in April 2001, reopened the claim and denied it on the merits.  Consequently, the RO's error in misidentifying the most recent prior denial cannot be said to be harmless, because it did not accurately inform the appellant of the information necessary to reopen the claim for service connection for the cause of death.

The Board will give more specific instructions below.  The RO's new VCAA letter to the appellant should indicate the following:

You are seeking a benefit called entitlement to service connection for the cause of the Veteran's death, which means you must show that a disability related to the Veteran's military service caused his death.  The death certificate indicated that the cause of death was cardiopulmonary arrest due to aspiration pneumonia and chronic osteomyelitis, with pulmonary tuberculosis and severe malnutrition.  At the time of the Veteran's death, it had been found that several disabilities caused by combat wounds were related to service, or "service connected."  These disabilities were an injury to a muscle group in the back, an injury to a muscle group in the left leg, and scars of the left eyebrow, left upper eyelid, right face, right arm, right leg, and right lower abdomen.

There are two ways to establish that you are entitled to compensation for the Veteran's death because it was related to service.  One way would be to show that any of these service connected disabilities caused or contributed to the Veteran's death.  Another way would be to show that a different disability, one that was not service connected, was both related to service and caused or contributed to his death.  However, because you have already filed a claim for service connection for the cause of the Veteran's death and this claim has been denied, you must first show that you have submitted "new and material" evidence since the most recent prior denial of the claim.  New and material evidence means evidence that has not been submitted before that relates to the reasons the claim was previously denied.  The most recent prior denial of the claim was the RO's denial in April 2001.  In that decision, the RO reopened the claim based on newly submitted March 1987 chest X-ray reports, but then denied the claim because there was no evidence indicating that the disabilities that caused or contributed to the Veteran's death were related to service, that the osteomyelitis listed on the death certificate arose within a year of service, or that the service connected left leg wound was related to the osteomyelitis or itself cause or contributed to the Veteran's death.

Therefore, in order to reopen the claim, you need to submit new and material evidence that relates to any of the reasons for the prior denial as described above.  In order to establish that you are entitled to the benefit that you seek, service connection for the cause of the Veteran's death, you need to submit new and material evidence showing that the Veteran's death was related to his military service.

The Board has attempted to offer more specific guidance in the paragraphs above.   The RO should make its best effort to approximate the instructions above while also ensuring that it complies with the holdings of Hupp and Kent.

Accordingly, the case is REMANDED for the following action:

Send a VCAA letter to the appellant that contains language approximating the instructions above, and complies with the Hupp and Kent decisions. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


